Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/24/2022. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements is considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot in view of the new ground(s) of rejection. 
Examiner notes, Carlson discloses magnetic-field sensor (FIG. 1 & 4 item 70 discloses sensors 70 in Paragraph [0027]) and magnetic-field generator (FIG. 1 & 4 item 60 discloses a magnet 60 are selected to have strong magnetic fields in Paragraph [0026]) within the body (FIG. 1 & 4 item 22discloses a body containing item 70 and 60 as shown in Fig 4 in Paragraph [0021]).

Claim Status
Claims 1-2, 4, 6-8 are pending.
Claims 1-2, 4, 6-8 is rejected.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3	Claims 1-2, 4, and 6-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Carlson et al. (US 2014/0055141 A1) in view of COLES et al.  (US 2016/0003033 A1).



    PNG
    media_image1.png
    676
    863
    media_image1.png
    Greyscale

4	Regarding to claim 1, Carlson discloses an apparatus for detecting a line-attached tool that is moving through a well, the apparatus comprising: 
(a) a body (FIG. 1 -4 item 22 discloses the apparatus 20 comprises a body 22 in Paragraph [0021]) that defines a central passageway (FIG. 1-4 item 34 discloses a central passage 34 within the drill string in Paragraph [0027]) for receiving the line-attached tool therethrough (FIG. 1-4 item 15 discloses a production or tool string 15 within the casing in Paragraph [0020]);
(b) at least one magnetic-field generator (FIG. 1 & 4 item 60 discloses a magnet 60 are selected to have strong magnetic fields in Paragraph [0026]) that is configured to generate a magnetic field that extends at least partially across the central passageway (FIG. 1 & 4 item 60 discloses a magnet 60 generates a strong magnetic fields in 34 in Paragraph [0026]); and
 (c) at least one magnetic-field sensor (FIG. 1 & 4 item 70 discloses sensors 70 are selected to provide an output signal in response to the magnetic field in their proximity in Paragraph [0027]) that is configured for detecting a change in one or more properties of the magnetic field that are caused by the line-attached tool approaching, moving through or moving away from the magnetic field (FIG. 1 & 4 item 70 discloses sensors 70 are selected to provide an output signal in response to the magnetic field in their proximity in Paragraph [0027]).
wherein the at least one magnetic-field sensor (FIG. 1 & 4 item 70 discloses sensors 70 are selected to provide an output signal in response to the magnetic field in their proximity in Paragraph [0027]) is housed within the body (FIG. 1 -4 item 22 discloses the apparatus 20 comprises a body 22 sensor 70 and magnet 60 is within body shown in Fig. 4 in Paragraph [0021]) and the body is connectible to the well (FIG. 1-4, a well assembly located within a well bore 8 in Paragraph [0019]) and, wherein the line-attached tool (FIG. 1-4 item 15 discloses a production or tool string 15 within the casing in Paragraph [0020]) is attached to a wireline or a slickline (FIG. 1-4 item 15 discloses a production or tool string 15 within the casing and wellbore 8 in Paragraph [0019-0020]);
However Carlson does not explicitly teach wherein the body is connectible to the well below a lubricator of the well.

    PNG
    media_image2.png
    959
    811
    media_image2.png
    Greyscale

However, COLES teaches wherein the body is connectible to the well below a lubricator of the well (Fig. 1-5 Item 120 or 20 discloses lubricator 120 with two permanent magnets 551 and 553, separated by a coil 552 in a casing 510 located below to detect tool string 22 move past sensor sub 550 in Paragraph [0032]).
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the common feature of an apparatus for determining position in a pipe as taught by Carlson to further utilize wellbore and  a lubricator of the well as taught by COLES in order to actively and precisely determine the condition of the well log.

5	Regarding to claim 2, Carlson discloses the apparatus of claim 1, wherein the at least one magnetic-field generator (FIG. 1 & 4 item 60 discloses a magnet 60 are selected to have strong magnetic fields in Paragraph [0026]) is housed within the body (FIG. 1 -4 item 22 discloses a magnet 60 within a body 22 as shown in Fig  in Paragraph [0021 & 0026]).

6	Regarding to claim 4, Carlson discloses the apparatus of claim 1, wherein the body (FIG. 1 -4 item 22 discloses the apparatus 20 comprises a body 22 in Paragraph [0021]) is connectible with well in an arrangement where the central passage is substantially aligned with a central bore of the well (FIG. 1 & 4 item 34 discloses a body 22 having inner and outer surfaces, 24 and 26, respectively and extending between top and bottom surfaces in Paragraph [0021]).








7	Regarding to claim 6, Carlson discloses a method for identifying a location of a line-attached tool (FIG. 1 & 4 item 17 discloses sensor which detects presence of the tool joint 17 in a well casing 12  in Paragraph [0020 & 0027]) while moving through an above-surface-portion of a well, the method comprising steps of: 
(a) creating a magnetic field within at least a portion of the above-surface-portion of the well (FIG. 1 & 4 item 60 discloses a magnet 60 are selected to have strong magnetic fields in Paragraph [0026]);
(b) detecting changes in one or more properties of the magnetic field that are caused by the line-attached tool approaching, moving through or moving away from the magnetic field (FIG. 1 & 4 item 70 discloses sensor which detects presence of the tool joint 17 and outputs a signal in response to the magnetic field to a display 80 in Paragraph [0020 & 0027]);
 (d) generating an output signal that alerts a user that the line-attached tool is near or at the above-surface-portion of the well proximal the magnetic field  (FIG. 1 & 4 item 80 discloses the display 80 will indicate to an operator when the tool joint 17 is located within the sleeve using sensor 70 in Paragraph [0028].
However Carlson does not explicitly teach (c) communicating an output signal to a processor that indicates a change in the one or more detected properties of the magnetic field, wherein the processor is configured to determine the location of the line-attached tool within or near to the magnetic field;
wherein the magnetic field sensor is below a lubricator of the well;
However, COLES teaches (c) communicating an output signal to a processor that indicates a change in the one or more detected properties of the magnetic field, wherein the processor is configured to determine the location of the line-attached tool within or near to the magnetic field; and (Fig. 1-5 Item 35 or discloses controller or processor controls an electromagnetic sensor system 510 may be used to detect the passage of a metallic object, for example a tool string 22. In one example, electromagnetic sensor sub 550. The controller 35. detected voltage spike 605 may be used to trigger suitable alarms and commands per the instructions programmed into controller 35  in Paragraph [0032]);
wherein the magnetic field sensor is below a lubricator of the well (Fig. 1-5 Item 120 or 20 discloses lubricator 120 with two permanent magnets 551 and 553, separated by a coil 552 in a casing 510 located below to detect tool string 22 move past sensor sub 550 in Paragraph [0032]).;
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the common feature of an apparatus for determining position in a pipe as taught by Carlson to further utilize a computer can indicate the conditions at the location of the well downhole tool as taught by COLES  in order to actively and precisely determine the condition of the well log.

8	Regarding to claim 7, Carlson discloses a method of claim 6, wherein the processor is also configured to determine one or more dimensions of the line-attached tool.
Carlson does not explicitly teach wherein the processor is also configured to determine one or more dimensions of the line-attached tool.
However, COLES teaches wherein the processor is also configured to determine one or more dimensions of the line-attached tool (Fig. 1-5 Item 35 or discloses controller or processor controls an electromagnetic sensor system 510 may be used to detect the passage of a metallic object, for example a tool string 22. In one example, electromagnetic sensor sub 550. The controller 35. detected voltage spike 605 may be used to trigger suitable alarms and commands per the instructions programmed into controller 35  in Paragraph [0032]);
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the common feature of an apparatus for determining position in a pipe as taught by Carlson to further utilize a computer can indicate the conditions at the location of the well downhole tool as taught by COLES in order to actively and precisely determine the condition of the well log.

9	Regarding to claim 8, Carlson discloses the method of claim 1.
However Carlson does not explicitly teach wherein the line-attached tool is selected from the group consisting of a spang, ajar, a sinker bar, a perforation gun, a running tool, a pulling tool, a well logging tool and a bridge plug.
However, COLES teaches wherein the line-attached tool (Fig. 1-5 Item 18  discloses a deployment member 18 such as a wireline that has an electrical conductor, and transmits power from the surface controller or processor to tool string 22 in Paragraph [003o]) is selected from the group consisting of a spang, ajar, a sinker bar, a perforation gun, a running tool, a pulling tool, a well logging tool (Fig. 1-5 Item 510 discloses electromagnetic sensor system 510 communicates control 35 or 110 may be used to detect the passage of a metallic object tool string 22 as it passes magnet and sensor coil in the well in Paragraph [0021 & 0032]) and a bridge plug.
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the common feature of an apparatus for determining position in a pipe as taught by Carlson to further utilize wellbore and  a lubricator of the well as taught by COLES in order to actively and precisely determine the condition of the well log.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT J ANDREWS whose telephone number is (571)272-6101. The examiner can normally be reached 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy NGUYEN can be reached on (571)272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT J ANDREWS/Examiner, Art Unit 2868                                                                                                                                                                                                        

/LEE E RODAK/Primary Examiner, Art Unit 2868